Title: To James Madison from William Lee, 30 June 1807
From: Lee, William
To: Madison, James



Sir,
United States Consulate Bordeaux June 30: 1807.

In the moniteurs which I have the honor to forward you by this Vessel will be found the  Bulletin of the Grand Army.  This bulletin was not satisfactory to the public, it appeared by it as if Marshal Ney had been repulsed, and that the success of the other divisions of the Army were partial.  In this the public have however been deceived.  Those successes paved the way to a general battle which was fought on the 11th. at Friedland and is represented to have proved very destructive to the Russian army.  The bulletin giving the details of this signal victory has not yet appeared as at the dates of the last accounts from head quarters, the Emperor was occupied in following up his advantage.  The Prince Borghese who was dispatched by the Emperor with this intelligence has arrived at Paris and reported that thirty thousand Russians, with eighty pieces of Cannon and their general officer, being taken, were the result of this battle.  Another account which has followed the Prince  augment the number of killed and prisoners to Seventy thousand, and the cannon to 200 ps. besides an immense quantity of magazines.  It is stated that the French army had so completely out-manœuvred the Russian, that the latter in all the points of its retreat found the French in their rear, and were obliged in consequence to surrender at discretion.  Six thousand laid down their arms in this way to Massena, and such it is represented has been the rapidity of the mouvement of the French that they entered Koningsberg at the same moment with the Russians.  All these accounts bear every mark of truth, and leave no gleam of hope to the coalition for as these decisive advantages, were gained before the new levies or the Spanish auxiliaries could reach the army what can Russia promise herself.  If the winner  of the Emperor begin to be thus developed, complete destruction  attend all the friends of the English on the continent.  In addition to this news, a very extraordinary letter has been recd. by the Controller of the Customs, in this port, from his brother a Colo. in the French Army, dated at some place in Persia on the borders of the Caspian sea, mentioning the junction of thirteen thousand european troops and two thousand French engineers with forty thousand Persians who have begun their march for the north of India, which they expect to reach, without much difficulty.
These Sir are the rumours of the day,  we are so accustomed to the marvelous, that we may be deceived in our readiness to credit them, but their importance and the several days which must elapse before they can be officially confirmed, will I hope apologise for my transmitting them to you.  With great respect I have the honor to remain Your obt. Servant

Wm. Lee

